WEIER, Presiding Judge.
Defendant was found guilty on Count I of an information of the offense of carrying a concealed weapon and on Count II of the offense of attempted bribery of a police officer. The verdict of the jury was returned on October 29, 1974. Rule 27.20 requires that a motion for new trial be filed before judgment and within ten days after the return of the verdict. This rule also provides that on application of the defendant, the court may extend the time for filing this motion for an additional period of thirty days. A motion for new trial was *881filed on December 2, 1974, some thirty-four days after the verdicts of guilty. The record does not reflect that the appellant requested or that the court granted any extension of time for filing the motion for new trial beyond the original ten-day period provided in the rule. Thus the filing of the motion was some twenty-four days out of time.
The provisions of Rule 27.20(a) relating to the time for filing a motion for new trial are mandatory and such a motion must be filed within the time provided. Any motion for new trial filed beyond the time provided in this rule is a nullity and preserves nothing for appellate review. State v. Tucker, 451 S.W.2d 91, 92[1, 2] (Mo.1970); State v. Warren, 469 S.W.2d 662, 663[4] (Mo.App.1971).
The judgment is affirmed.
DOWD and RENDLEN, JJ., concur.